              Case 2:20-mj-00041-NJK Document 2 Filed 08/12/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                Case No. 2:20-mj-041-NJK
4    STATES OF AMERICA FOR AN
     ORDER AUTHORIZING THE                    ORDER TO UNSEAL
5    INSTALLATION AND USE OF A PEN
     REGISTER, TRAP AND TRACE
6    DEVICE AND CALLER
     IDENTIFICATION SERVICE FOR
7    TELEPHONE NUMBER 559-349-6085

8

9          Based on the Motion of the Government, and good cause appearing therefore,

10   IT IS HEREBY ORDERED that the instant case shall be unsealed.

11                     12 day of August, 2020.
           DATED this ____

12

13                                                _______________________________________
                                                  HONORABLE NANCY J. KOPPE
14                                                United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24
                                              2
